Citation Nr: 0940089	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-21 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for synovitis of the 
right knee.

2.  Entitlement to service connection for lumbar spondylosis, 
claimed as low back injury.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to June 
1984.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied the benefits sought 
on appeal.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Right knee disability was initially demonstrated years 
after service, and has not been shown by competent clinical 
evidence of record to be related to service.

2.  Low back disability was initially demonstrated years 
after service, and has not been shown by competent clinical 
evidence of record to be related to service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service, and arthritis may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112,1131, 5103, 5103A, 5107 (West 2002 & Supp.2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A low back disability, to include lumbar spondylosis 
(arthritis), claimed as residual of a low back injury, was 
not incurred in or aggravated by active service, and 
arthritis may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 11101, 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by letters sent 
to the appellant in January 2005 and March 2005 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims adjudicated herein on the merits, and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, March 2006 
correspondence provided Dingess notice.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran has submitted statements from 
witnesses, and in March 2006 indicated that he had no other 
information or evidence to give VA to substantiate his claim.  

The appellant has not been afforded a VA medical examination.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, medical examinations are not required because 
the evidence of record shows that the Veteran did not have a 
right knee or low back disability at separation from service, 
and includes no competent medical evidence linking the 
Veteran's current right knee or low back disabilities to his 
service.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, some of the Veteran's service treatment records 
appear unavailable.  In a case in which a claimant's service 
records are unavailable through no fault of his own, there is 
a heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Turning to the Veteran's right knee claim, on his October 
2004 claim for VA benefits he reported that he hurt his knee 
in July 1980 and was treated at Camp Lejeune.  In March 2005, 
the Veteran submitted a statement from a woman who identified 
herself as the Veteran's girlfriend when he was stationed at 
El Toro Air Station.  She stated that she observed the 
Veteran injure his right knee in a football game against 
another local base.  The Board notes that these two accounts 
are contradictory, as Camp Lejeune is in North Carolina and 
El Toro Air Station is in California.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a right knee 
disability. 

The Veteran's available service treatment records, which 
include the report of his May 1984 separation medical exam, 
are negative for complaints, symptoms, findings or diagnoses 
related to a right knee condition.  These service treatment 
records are evidence against his claim because they show 
that, even if he did injure his right knee during active 
duty, there was no objective medical evidence of a right knee 
condition at separation.  

There are no post-service medical records showing pertinent 
complaints, symptoms, findings or diagnoses for many years 
after the Veteran's separation.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

VA treatment records dated during the appeal period show 
treatment for the right knee.  However, these records do not 
include any opinion or evidence that it is at least as likely 
as not that the Veteran's current right knee condition is 
related to his active duty.  

A March 2005 VA progress note lists an impression of 
synovitis right knee, and internal derangement, right knee.  
The Veteran reported having injured his right knee 22 years 
earlier during a football game while on the base team.  
However, this is a mere recitation of the history provided by 
the Veteran.  It is not a competent medical opinion as to the 
date of onset of the claimed right knee disability, based on 
the clinical or objective evidence.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  A medical evaluation 
that is merely a recitation of a veteran's self-reported and 
unsubstantiated history has no probative value.  Sanchez- 
Benitez v. West, 13 Vet. App. 282 (1999); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).

The Board is aware of the Veteran's own current contentions 
that he injured his right knee during active duty.  
Nevertheless, to the extent that the Veteran is able to 
observe continuity of the claimed right knee condition to the 
present, see Barr, supra and Jandreau, supra, his opinions 
are outweighed by the competent medical evidence.  Simply 
stated, the Veteran's service treatment records (containing 
no competent medical evidence of the claimed right knee 
condition at separation) and post-service treatment records 
(containing no competent medical evidence of a right knee 
condition for many years after service, and no competent 
medical evidence linking it to the Veteran's service) 
outweigh the Veteran's contentions.

As the preponderance of the evidence is against the right 
knee claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Turning to the Veteran's low back claim, on his October 2004 
claim for VA benefits he reported that he hurt his low back 
in a warehouse accident in 1981 and was treated at El Toro 
Air Station.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a low back 
disability.

The Veteran's available service treatment records, which 
include the report of his May 1984 separation medical exam, 
are negative for complaints, symptoms, findings or diagnoses 
related to the low back.  These service treatment records are 
evidence against his claim because they show that, even if he 
did injure his low back during active duty, there was no 
objective medical evidence of a low back condition at 
separation.  

The Board also finds it noteworthy that there are no post-
service medical records showing pertinent complaints, 
symptoms, findings or diagnoses for many years after the 
Veteran's separation.  See Maxson, supra.

VA treatment records dated during the appeal period show 
treatment for a low back condition.  However, these records 
simply do not include any opinion or evidence that it is at 
least as likely as not that the Veteran's current low back 
condition is related to his active duty.  

The Board is aware of the Veteran's own current contentions 
that he injured his low back during active duty.  
Nevertheless, to the extent that the Veteran is able to 
observe continuity of the claimed low back condition to the 
present, see Barr, supra and Jandreau, supra, his opinions 
are outweighed by the competent medical evidence. 

For example, an October 2004 VA progress note lists a 
pertinent impression of low back pain.  The Veteran reported 
low back pain since a lifting injury about 5-6 years earlier.  
The Board finds that this report weighs against the Veteran's 
claim.  The Board finds it relevant that, while seeking 
medical treatment and independent of his claim for VA 
benefits, the Veteran told his treating health care provider 
that his low back injury had occurred only several years 
earlier, not during service. 

Further, the Veteran's service treatment records (containing 
no competent medical evidence of the claimed low back 
condition at separation) and post-service treatment records 
(containing no competent medical evidence of a low back 
condition for many years after service, and no competent 
medical evidence linking it to the Veteran's service) 
outweigh the Veteran's contentions.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for synovitis of the right 
knee, or lumbar spondylosis, claimed as low back injury.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for synovitis of the right knee is denied.

Service connection for lumbar spondylosis, claimed as low 
back injury, is denied.


REMAND

The VCAA requires, among other things, that VA assist a 
claimant in providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he has PTSD as a result of a 
personal assault that occurred when he was on base at Camp 
Kinser in Okinawa.  He has reported that one night, when he 
was waiting for a bus, there was a racially motivated fight 
in which many people were injured.  Three to four white men 
jumped him, beat him up and sodomized him.  The Veteran 
reported that he went to sick call and had to get shots for 
an STD.  He reported the crime to CID (Criminal Investigative 
Division), which began to investigate the incident.  CID 
later informed him they were dropping the investigation since 
he was about to rotate back to the States, it made the Marine 
Corps look bad, and there were many other incidents to 
investigate because of the riot.  

In correspondence received in March 2005, the Veteran's 
brother stated that the Veteran reported the attack to him in 
June 1982, after returning from Japan.  The Veteran explained 
at that time that he had reported the incident but CID said 
they would not do anything at that time because there was a 
base riot.  They told him to keep quiet about the incident 
and they would look into it, but they never did.

The Board finds that the Veteran's brother's correspondence 
is significant because if PTSD is based on in-service 
personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f)(3).

The Veteran did not specify the date of the attack, other 
than to say it occurred shortly before he left Okinawa.  His 
service personnel records reflect that he was transferred to 
Okinawa in September 1980, and was transferred from there in 
October 1981.    

The record contains VA outpatient treatment reports dated 
during the appeal period which provide a current Axis I 
diagnosis of PTSD, implicitly related to the Veteran's 
reported in-service assault.  

As noted above, some of the Veteran's service treatment 
records appear unavailable.  Thus, there is a heightened 
obligation for VA to assist the Veteran in the development of 
his claim and to provide reasons or bases for any adverse 
decision rendered without these records.  See O'Hare, supra; 
see also Moore, supra.  The Board further observes that VA is 
required to assist a claimant unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Based on the foregoing, the Board finds that verification of 
the claimed stressor is required.  Additional development 
must be undertaken to obtain any investigative records from 
CID at Camp Kinser that could corroborate his stressor.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the information provided by 
the Veteran concerning the specific 
circumstances of his alleged personal 
assault stressor (summarized above), 
and a copy of the service records 
documenting his assignments, to the 
appropriate agency to request a copy of 
the CID investigation report produced 
following the incident which occurred 
while the Veteran served in Okinawa 
from September 1980 to October 1981.  
The agency should provide a negative 
response if no such report exists.

2.  If, and only if, a claimed stressor 
has been verified, arrange for an 
examination of the Veteran by an 
appropriate VA examiner to determine 
the diagnosis of any psychiatric 
disorders that are present.  The 
examination should be conducted in 
accordance with DSM-IV.  Furnish the 
examiner a complete and accurate 
account of the stressor determined to 
be established by the record and the 
examiner must be instructed that only 
those events as reported in the record 
may be considered for the purpose of 
determining whether the inservice 
stressor caused current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied by the 
inservice stressor.  It is imperative 
that the claims file be made available 
to the examiner for review in 
connection with the examination.  The 
examination report should reflect 
review of pertinent material in the 
claims file, including the service and 
historical records which describe the 
details of the stressful event found to 
have been established by the 
originating agency.  Any opinion 
expressed must be accompanied by a 
detailed rationale.  All necessary 
tests and studies should be conducted.

3.  Then, readjudicate the Veteran's 
claim for entitlement to service 
connection for PTSD. If the benefit 
sought on appeal remains denied, 
provide the Veteran with an SSOC. The 
SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue. An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


